 Case 1:20-cv-05671-FB-SMG Document 1 Filed 11/20/20 Page 1 of 3 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------------X
 MATT TAN VILLANUEVA and INDIRA VILLANUEVA,
                                                                                Docket No.: 1:20-CV-0
                                                    Plaintiff,
                  -against-                                                     NOTICE OF REMOVAL

 HAROLD MASSENGILL and JB HUNT TRANSPORT INC,                                   Supreme Court, Queens
                                                                                County Index No.: 719078/2020
                                                     Defendants.
 ---------------------------------------------------------------------------X

         The defendants, HAROLD MASSENGILL and J.B. HUNT TRANSPORT, INC. s/h/a

JB HUNT TRANSPORT INC, remove this action from the Supreme Court, Queens County to the

United States District Court for the Eastern District of New York.

         1.       The plaintiff commenced this action against, HAROLD MASSENGILL and J.B.

HUNT TRANSPORT, INC. s/h/a JB HUNT TRANSPORT INC in the Supreme Court of the

State of New York, Queens County. A copy of the complaint is attached as Exhibit “A”.

         2.       The plaintiff, Matt Tan Villanueva, is a citizen of the State of New York and was a

citizen of the State of New York when this action was started in state court.

         3.       The plaintiff, Indira Villanueva, is a citizen of the State of New York and was a citizen

of the State of New York when this action was started in state court.

         4.       The defendants are citizens of a state other than the State of New York and were

citizens of a state other than the State of New York when this action was started in state court.

                  a.)      Harold Massengill, upon information and belief, resides and has been residing

         in the County of Baltimore when this action was started in state court. Harold Massengill is

         a citizen of the State of Baltimore, Maryland, County of Baltimore.

                  b.)      J.B. Hunt Transport, Inc. is (and was) a corporation incorporated in the State

         of Georgia with its principal place in business in Lowell, Arkansas.



14257217-1
 Case 1:20-cv-05671-FB-SMG Document 1 Filed 11/20/20 Page 2 of 3 PageID #: 2




          5.    J.B. Hunt Transport, Inc. was served on or about October 19, 2020; we were aware of

plaintiffs’ claimed injuries (listed below) and their claimed monetary damages of $350,000 for Matt

Villanueva and $100,000 for Indira Villanueva on November 4, 2020. Therefore, this removal is

timely.

          6.    This court has subject-matter jurisdiction over this action under section 1332(a)(1) of

the Judicial Code, 28 U.S.C. § 1332(a)(1), because this action—both now and when it was started—

is between citizens of different states and the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

       Plaintiff Matt Villanueva is making a demand of $350,000 and Plaintiff Indira Villanueva is
$100,000.

          A.      Plaintiff Matt claims injury to:

                  i. Herniated discs at C3-4, C5-6 with cord compression and central stenosis. (MRI
                  2/16/19);
                  L Bulge at L1-2, L5-S1 spondylosis. (MRI 3/10/19);
                  Left shoulder: mild rotator cuff tendinosis, posterior labral tear. (MRI 3/17/19);
                  On 3/16/19, left knee arthroscopic surgery with partial medial and lateral
                  menisectomy. Plastic surgery, partial closure of microfracture of trochlea; and
                  Multiple trigger point injections to cervical, lumbar, left shoulder and left knee.

                  Plaintiff Indira claims:

                  C3-4 herniated disc impinging the thecal sac. C4-5, C5-6, C6-7 bulges (MRI
                  2/16/19);
                  Right shoulder SLAP tear, rotator cuff tendinitis (MRI 3/10/19);
                  L4-5 bulge (MRI 2/16/19);
                  Radiculopathy at C5-6 C6-7 radiculopathy-(EMG 3/9/19); and
                  Multiple trigger point injections to cervical and lumbar spine and right shoulder.

          7.    The defendants may, under section 1441(a) of the Judicial Code, 28 U.S.C. § 1441(a),

remove this action to this court because this is a civil action of which the District Courts of the United

States have original jurisdiction that is brought in a state court.




14257217-1
 Case 1:20-cv-05671-FB-SMG Document 1 Filed 11/20/20 Page 3 of 3 PageID #: 3




         8.     All defendants join in the removal of this action to this Court.

Dated: New York, New York
       November 20, 2020

                                                                RAWLE & HENDERSON LLP
                                                                Attorneys for Defendants
                                                                HAROLD MASSENGILL and
                                                                J.B. HUNT TRANSPORT, INC.
                                                                s/h/a JB HUNT TRANSPORT INC




                                                        By:     ____________________________
                                                                Anthony D. Luis, Esq.
                                                                14 Wall Street – 27th Floor
                                                                New York, New York 10005-2101
                                                                Telephone No.: 1 (212) 323-7070
                                                                Fax No.: 1 (212) 323-7099
                                                                Our File No.: 804679


TO:      Nicholas Mateusz Madej, Esq.
         SURDEZ & PEREZ, P.C.
         32-72 Steinway Street, Suite 401
         Astoria, New York 11103
         Attorney for Plaintiffs
         MATT TAN VILLANUEVA
         and INDIRA VILLANUEVA
         E-Mail: ssurdez@surdezlaw.com
         Telephone No.: 1 (718) 482-1555




14257217-1
